Citation Nr: 1332717	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for sleep hypopnea/apnea, now claimed as larynx condition (hereinafter "sleep apnea").

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; Friend


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to July 1958 and from July 1975 to July 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and February 2012 and February 2013 rating decisions by the VA RO in Reno, Nevada.  

In July 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304 (c) (2013).  

As explained below, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record in this case.  Consequently, the issue is considered part of the Veteran's increased rating appeal and is included among the issues listed on the first page of this decision.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
	
The issues of PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran expressed his desire to withdraw his appeal for an increased disability rating in excess of 50 percent for sleep apnea in July 2013 before a decision by the Board was issued on the claim.
 

CONCLUSION OF LAW

The appeal with regard to an increased disability rating in excess of 50 percent for sleep apnea has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As the withdrawn claim for an increased rating in excess of 50 percent for sleep apnea in this case is decided as a matter of law, no discussion of the duties to notify and assist with respect to this issue is necessary.  Additionally, the remaining issues on appeal are being remanded for further evidentiary development.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

Withdrawal of Sleep Apnea Increased Rating Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

During his July 2013 hearing, before a final decision was promulgated by the Board, the Veteran notified the Board that he wished to withdraw his appeal as to the claim of entitlement to an increased evaluation in excess of 50 percent for the service-connected sleep apnea and submitted a written and signed statement to that affect.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, given this action by the Veteran the Board does not have jurisdiction to review the appeal further as to this issue.
   
ORDER

The claim for entitlement to an increased disability rating in excess of 50 percent for sleep hypopnea/apnea, now claimed as larynx condition, has been withdrawn.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims of entitlement to an increased rating for PTSD and a TDIU.  See 38 C.F.R. § 19.9 (2013). 

The Veteran claims that his service-connected PTSD is worse than the current 30 percent evaluation contemplates and contends that a higher evaluation is warranted.

Review of the record indicates that the Veteran's last VA examination for his service-connected PTSD was in March 2011.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his PTSD, and recent lay statements submitted by the Veteran as well as his own personal testimony at the July 2013 Board hearing, indicate that the Veteran's PTSD has potentially worsened in severity.  Additionally, VA treatment records dated after the March 2011 VA examination also indicate a potential worsening of the Veteran's service-connected PTSD.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).   

Turning to the claim for TDIU, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  At the July 2013 Board hearing, the Veteran reported that he had lost his job at a shooting range because his service-connected PTSD caused him to be able to deal with the stress of customers.  The Veteran stated that the reason he is not working is because of his PTSD.  In a July 2013 statements, the Veteran and his spouse indicated that he should receive a total disability rating based on his service connected disabilities, including PTSD.  The service-connected disabilities are headaches, PTSD, tinnitus, chronic diarrhea, external hemorrhoids, residual scar upper lip and nose, dental trauma to tooth #9, reflux esophagitis, Schatzke's Ring and bilateral hearing loss.

As such, the issue of entitlement to a TDIU is raised by the record, and the issue is properly before the Board.  The Board is remanding this matter for further development consistent with the Court decision in Rice, 22 Vet. App. 447 (2009).  In Rice, the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran additional VCAA notice as to the issue of entitlement to TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013), must be fully met.

2.  Then, schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's PTSD.  A complete rationale must be provided for each opinion expressed.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD.  The examiner should also must render an opinion as to whether the Veteran's service-connected disorders, by themselves, render the Veteran incapable of securing or maintaining a substantially gainful employment (without regard to his age or nonservice-connected disabilities).  The service-connected disabilities are headaches, PTSD, tinnitus, chronic diarrhea, external hemorrhoids, residual scar upper lip and nose, dental trauma to tooth #9, reflux esophagitis, Schatzke's Ring and bilateral hearing loss.

3.  The RO should undertake another other necessary development.  If the VA examiner is unable to provide the requested opinion regarding the impact of the Veteran's service-connected disorders on his employability, the Veteran should be afforded the appropriate examination or examinations to determine the effect of his service-connected disabilities on his ability to secure and maintain substantially gainful employment.

4.  Thereafter, the remaining issues on appeal should be readjudicated.   If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



